Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the claims
Claims 1, 6, 12, 13, 15 are amended, claims 2-4, 8-10, 14 are cancelled and claims 21-24 are added. Currently claims 1, 5-7, 11-13, 15-24 are pending in this Application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inami (4487018).
Inami, Fig.1, discloses a pressure regulator valve (regulating pressure to 21b), said pressure regulator valve comprising separate first and second valve components 22,36 said first valve component 22 having a protuberance (right end side of 22) defining a fulcrum (right end surface) extending from one end thereof in a direction towards an adjacent end of said second valve component 36, said first and second valve components being arranged such that the fulcrum of said first valve component directly contacts the adjacent (left) end of said second valve component as said first and second valve components reciprocally move in a valve bore (bore in 21,34,35). The first valve component 22 continuously contacts the adjacent (left) end of said second valve component 36 during valve operation since 36 is continuously biased towards 22 by spring 23.
The recitation “pressure regulator valve for an automotive transmission” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Inami is readable as a “pressure regulator valve for an automotive transmission”.
Allowable Subject Matter
Claims 1, 5-7, 11-13, 15-20 are allowed. Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “intentionally prevents engagement between the plunger 36 and a front yoke 34 by interrupting an attraction magnetic association between yokes 34,35 to define a limit position of the plunger 36” are not persuasive since first valve component 22 continuously contacts the adjacent (left) end of said second valve component 36 during valve operation since 36 is continuously biased towards 22 by spring 23.
Applicant’s arguments that “Reciprocal movement, by definition, requires continuous alternate back and forth movement in opposite directions” are not persuasive since reciprocal movement can be intermittent.
Applicant’s arguments that “no continuous reciprocal movement of the valve components in the bore, but discrete and separate movement of the valve components in one or the opposite direction requires selective energization or de-energization of an electric coil” are not persuasive since continuous reciprocal movement is not claimed. What is claimed is continuous contact during reciprocal movement.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuous reciprocal movement are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753